NO. 12-19-00193-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 JEREMY HERNDON AND                                §      APPEAL FROM THE 7TH
 TENACIOUS TORQUE, LLC,
 APPELLANTS

 V.
                                                   §      JUDICIAL DISTRICT COURT
 TROJAN TUBULAR SERVICES, LLC
 AND NORTH AMERICAN TUBULAR
 SERVICES, LLC,
 APPELLEES                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellants, Jeremy Herndon and Tenacious Torque, L.L.C., and Appellees, Trojan Tubular
Services, L.L.C. and North American Tubular Services, L.L.C., filed a joint motion to dismiss this
interlocutory appeal, which states that all matters involved in the appeal have been resolved by
agreement. The parties ask that this Court dismiss this appeal and remand the case to the trial court
for rendition of judgment in accordance with the parties’ agreement.
       Texas Rule of Appellate Procedure 42.1 sets forth the actions that this Court may take in
accordance with an agreement signed by the parties or their attorneys and filed with the clerk.
TEX. R. APP. P. 42.1(a)(2). We may: (A) render judgment effectuating the parties’ agreement; (B)
set aside the trial court’s judgment without regard to the merits and remand the case to the trial
court for rendition of judgment in accordance with the agreement; or (C) abate the appeal and
permit proceedings in the trial court to effectuate the agreement. TEX. R. APP. P. 42.1(a)(2).
       Accordingly, we grant the joint motion to dismiss. See TEX. R. APP. P. 42.1(a)(2). As this
case involves an interlocutory appeal from orders denying motions to dismiss pursuant to Chapter
27 of the Texas Civil Practice and Remedies Code, as opposed to a judgment on the merits, we
remand the case to the trial court for rendition of judgment in accordance with the parties’
agreement.
Opinion delivered September 27, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 27, 2019


                                        NO. 12-19-00193-CV


                 JEREMY HERNDON AND TENACIOUS TORQUE, LLC,
                                  Appellants
                                     V.
                      TROJAN TUBULAR SERVICES, LLC AND
                   NORTH AMERICAN TUBULAR SERVICES, LLC,
                                  Appellees


                                 Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 19-0816-A)

                   THIS CAUSE came on to be heard on the joint motion of the Appellants and
Appellees to dismiss, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted; the cause is remanded to the trial court for
rendition of judgment in accordance with the parties’ settlement agreement, and that the decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.